ALD-360                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3601
                                       ___________

                           IN RE: FREDERICK H. BANKS,
                                                      Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
            (Related to W.D. Pa. Crim. Nos. 03-cr-00245 and 04-cr-00176)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 5, 2014
         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: October 3, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Frederick Banks, proceeding pro se, has filed a petition for a writ of mandamus

challenging proceedings related to the revocation of his supervised release. For the

reasons set forth below, we will deny the petition.

       In 2004, Banks was convicted of mail fraud, criminal copyright infringement,

money laundering, uttering and possession of counterfeit or forged securities, and witness

tampering. He was sentenced to 60 months’ imprisonment and 36 months of supervised

release. In 2005, Banks was convicted of eight counts of mail fraud. He was sentenced
to 63 months’ imprisonment, to be served consecutively to the term he was already

serving, and 36 months of supervised release. We affirmed the judgments on direct

appeal. United States v. Vampire Nation, 451 F.3d 189, 192 (3d Cir. 2006); United

States v. Banks, 300 F. App’x 145, 147 (3d Cir. 2008) (non-precedential).

       In May 2013, Banks was released from prison. In October 2013, the Government

filed petitions in Banks’ criminal cases alleging that he had violated the conditions of his

supervised release by committing another crime. After a hearing in Banks’ second case,

the District Court ruled that Banks had violated the terms of his supervised release and

sentenced him to 14 months in prison and six months of supervised release. See W.D.

Pa. Crim. No. 04-cr-00176, 11/26/13 Judgment. We affirmed. United States v. Banks,

2014 WL 3377685 (3d Cir. July 11, 2014) (non-precedential). In the first case, the

District Court stayed any hearing on the Government’s petition pending a final judgment

in Banks’ appeal. See W.D. Pa. Crim. No. 03-cr-00245, 8/5/14 Order.

       Banks asserts in his present petition for a writ of mandamus that the violation

proceedings initiated in District Court are frivolous. He states that certain allegations

made by the Government were later withdrawn. Banks claims that various individuals,

including federal court employees and the District Court judges, violated their duties in

handling his cases. He asserts, for example, that the warrant for his arrest was not signed.

Banks also claims that a Central Intelligence Agency and National Security Association

contractor violated his duties when gathering data. Banks seeks an order requiring these


                                              2
individuals “to adhere to their statutory mandates.” He also seeks an award of

compensation for his confinement.

       Mandamus relief is available in exceptional circumstances. In re Baldwin, 700
F.3d 122, 126 (3d Cir. 2012). “We ordinarily may issue ‘the writ only to confine inferior

courts to their lawful jurisdiction or to compel them to exercise authority when they have

a duty to do so.’” Id. (citations omitted). In order to be afforded mandamus relief, Banks

must show that he has no other adequate means to attain the relief he desires and that his

right to the writ is clear and indisputable. Id. at 127. A writ is not a substitute for an

appeal. In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006).

       Banks has not made the requisite showing for mandamus relief. Any challenges to

the violation proceedings already held in District Court should have been raised on direct

appeal. Any challenges to the pending violation proceedings can be raised in District

Court or on appeal.

       Accordingly, we will deny the petition for a writ of mandamus.




                                               3